      Case 4:19-cv-00901-A Document 9 Filed 11/26/19               Page 1 of 2 PageID 47
                                                           U · Dl RiCT \ UJ<J,
                                                       NORTHEkN DISTR,lCT OF fEXAS
                        IN THE UNITED STATES DISTRICT COURT                     flLfJ)-U,.J
                        FOR THE NORTHERN DISTRICT 0 TEXAr.,,_, ..
                                FORT WORTH DIVISION            NOV 2 6 2019

ruSTIN FERGUSON,                               )                     CLE\zt:c,-U:s,-f5TS'iRICfCOURT
                                               )                        By
                       Plaintiff,              )
                                               )       CIVIL ACTION
VS,                                            )
                                               )       FILE No. 4:19-CV-00901
PEP BOYS- MANNY, MOE & JACK                    )
OF DELAWARE, INC,                              )
                                               )
                       Defendant.              )


                              NOTICE OF SETTLEMENT

        Plaintiff, JUSTIN FERGUSON ("Plaintiff'), by and through the undersigned

counsel, hereby notifies this Court that Plaintiff has reached settlement of all issues

pertaining to his case against Defendant, PEP BOYS - MANNY, MOE & JACK OF

DELAWARE, INC.

        Plaintiff and Defendant, PEP BOYS -            MANNY, MOE & JACK OF

DELAWARE, INC, are presently preparing a formal settlement agreement for signature

and intend to file a Joint Stipulation of Dismissal of Defendant with Prejudice once the

agreement is finalized. Plaintiff and Defendant request forty-five (45) days within which

to file its dismissal documents.




                                                   1
                                    SCHAPIRO lAW GROUP, P.L
  7301-A W. Palmetto Park Rd., #IOOA, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
    Case 4:19-cv-00901-A Document 9 Filed 11/26/19                Page 2 of 2 PageID 48


       Respectfully submitted this 20 111 day ofNovember, 2019.




                                             Emil Lippe, Jr., Es .
                                             State Bar No. 12398300
                                             Lippe & Associates
                                             12222 Merit Drive, Suite 1200
                                             Dallas, TX 75251
                                             Tel: (214) 855-1850
                                             Fax: (214) 720-607 4
                                             emil@texaslaw.com


                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 20 111 day of November, 2019.




                                             Emil Lippe, Jr., Esq.
                                             State Bar No. 12398300
                                             Lippe & Associates




                                                2
                                   SCHAPIRO LAW GROUP,      P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
